Citation Nr: 0113465	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether an unappealed rating decision dated September 24, 
1969, which denied service connection for a nervous 
condition, involved clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964, and from October 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which determined that the September 
1969 rating decision which denied service connection for a 
nervous condition was not clearly and unmistakably erroneous.  
The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  In a decision dated September 24, 1969, the RO denied the 
veteran's claim for a nervous condition, on the basis that 
the veteran's schizophrenic reaction preexisted his second 
period of active duty service, and was not aggravated during 
service.

2.  The facts as they were known at the time of the RO's 
rating decision of September 24, 1969 were correct and it has 
not been shown otherwise.

3.  The statutory and regulatory provisions in effect at the 
time of the RO's rating decision of September 24, 1969 were 
correctly applied and it has not been shown otherwise.


CONCLUSION OF LAW

The rating decision of September 24, 1969, which denied the 
claim for service connection for a nervous disorder, was not 
clearly and unmistakably erroneous.  38 C.F.R. 3.105(a) 
(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In connection with the current appeal, the veteran contends 
that the RO's rating decision of September 24, 1969 should be 
found to contain clear and unmistakable error in not granting 
service connection for a nervous condition, because the 
medical evidence then of record established his entitlement 
to service connection for schizophrenic reaction.

The Board is satisfied that the RO has met its duty to assist 
the appellant in the development of this claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the Statement of the 
Case and letters issued during the pendency of the appeal, 
the appellant and his representative were given notice of the 
information, medical evidence, or lay evidence needed to 
substantiate his claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, and, in fact, it appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  
Specifically, treatment records from the VA hospitals in 
Milwaukee, Wisconsin, Buffalo, New York, Murfreesboro and 
Nashville, Tennessee, Marion, Indiana, and Westside 
(Chicago), Illinois have been requested, and all of these 
sources have either forwarded all such records, or indicated 
that no records for the veteran were on file.  Of the VA 
hospitals which have sent records, none has sent records 
which were created during the time period in question, i.e., 
prior to September 24, 1969.  Accordingly, the Board finds 
that no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by 
statute.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.§§ 5103 and 5103A, 5106-7).  

The RO's September 1969 rating decision which denied service 
connection for a nervous condition was not appealed.  In the 
absence of a finding of clear and unmistakable error (CUE), 
such a decision is final.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.105(a) (2000).  In asserting 
a claim of CUE, the claimant must show that:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314). 

In order to determine whether the September 1969 rating 
decision constituted clear and unmistakable error, the Board 
must review the evidence which was of record at the time of 
the September 1969 rating decision.  A determination of clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior unappealed 
decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) 
(citing Russell, 3 Vet. App. at 314).

Evidence of record at the time of the September 1969 rating 
decision included the veteran's service medical records.  As 
noted above, the veteran had two periods of active duty 
service - the first from March 1961 to March 1964, and the 
second from October 1966 to April 1968.  A review of the 
service medical records from the veteran's first period of 
service reveals no evidence of any recorded complaints or 
diagnoses of, or treatment for, a nervous disorder.  However, 
at the time of the veteran's Report of Medical History at 
service entrance, completed by the veteran in March 1961, the 
veteran checked "yes" in response to the question of 
whether he had had difficulty with school studies or 
teachers, and wrote in "emotional problems" in the space 
reserved for explanations.  He also indicated that he had 
never been a patient in a mental hospital or sanitarium.  At 
the time of the veteran's service entrance examination, also 
conducted in March 1961, the veteran was found to be 
psychiatrically "normal," and no relevant findings or 
diagnoses were rendered.

At the time of the veteran's Report of Medical History at 
discharge, completed by the veteran in February 1964, the 
veteran again indicated that he had had difficulty with 
school studies or teachers, again noting "emotional 
problems."  Once again, at the time of the veteran's service 
discharge examination, conducted in February 1964, the 
veteran was found to be psychiatrically "normal," with no 
relevant findings or diagnoses.

A review of the service medical records for the veteran's 
second period of service reveals that at the time of the 
Report of Medical History at entrance, completed by the 
veteran in October 1966, he checked "yes" when asked 
whether the had ever had or currently had "depression or 
excessive worry."  However, he checked "no" when asked if 
he had had difficulty with school studies or teachers, and 
did not note any history of emotional problems.  The service 
re-enlistment examination, conducted in October 1966, found 
the veteran to be psychiatrically "normal," and did not 
note any relevant findings or diagnoses.

In early July 1967, the veteran requested to see a 
psychiatrist and indicated that he wanted psychiatric 
commitment.  He was hospitalized at the psychiatric clinic 
for two days, with a final discharge diagnosis of immature 
personality, chronic, severe.

On July 14, 1967, he was transferred from the psychiatric 
clinic to the David Grant USAF Hospital.  At that time, it 
was noted that he had previously been admitted to the 
psychiatric clinic on July 4, 1967 with the chief complaint 
of feeling crazy.  At that time, it was felt that the veteran 
was very immature and that most of his symptomatology was 
referable to his wish to be discharged from the Air Force.  
It was noted, however, that the veteran had a long history of 
borderline adaptation and had gravitated toward, if not 
actually become, a member of various fringe groups like the 
"hippies."  He was discharged on July 5, 1967, with a 
marked impairment for duty.

After discharge, the veteran reportedly behaved quite 
bizarrely, as though he did not care what he was doing.  His 
squadron felt unable to cope with this behavior, especially 
because they felt that his nonchalance indicated that he was 
mentally ill.  He was then referred back for reevaluation on 
July 14, 1967.  He was noted to have a thought disorder, an 
affect disturbance and considerable autism, and was therefore 
readmitted for treatment.

On examination, the veteran indicated that following his 
discharge in March 1964, he took several jobs, but was fired 
each time.  He indicated that he began to drink heavily, and 
in October 1966 he had re-enlisted "for security."  Since 
the time of his re-enlistment, he had been unable to tolerate 
military discipline, and received an Article 15 for going 
AWOL for 5 days.  His explanation for his AWOL was that he 
wanted to "find myself."  The examiner stated that "The 
patient's illness is regarded as an acute exacerbation of a 
chronic process, traces of which can be found in adolescence 
and childhood."  Following a mental status examination, the 
examiner diagnosed "Schizophrenic reaction, chronic, 
undifferentiated type, moderate, manifested by affect 
disturbance, autism and thought disorder.  Stress, minimal, 
routine military duty.  Predisposition, marked, chronic 
borderline adaptation.  Impairment, marked for military duty, 
moderate for civilian life, both social and economic."

In August 1967, the veteran completed a Report of Medical 
History as part of a Medical Board proceeding.  At that time, 
he again indicated that he had had difficulty with school 
studies or teachers, noting that he had been expelled once or 
twice and had quit school in his senior year.  At the time of 
his Medical Board discharge examination, conducted in August 
1967, the veteran was found to be psychiatrically 
"abnormal," with a diagnosis of schizophrenic reaction, 
chronic, undifferentiated type.  The examiner indicated that 
the veteran was not medically qualified for general military 
service, and recommended that the evaluee meet with a Medical 
Board.

A Medical Board Report dated in September 1967, and signed by 
three psychiatrists, indicates that the veteran was suffering 
from schizophrenic reaction, chronic, undifferentiated type, 
which had its onset in adolescence.  It was also determined 
that this disorder existed prior to service and had not been 
permanently aggravated by service.  The Medical Board 
recommended that the evaluee's records be forwarded to the 
Physical Evaluation Board for further action.

The report of Proceedings and Findings of USAF Physical 
Evaluation Board, dated in September 1967, determined that 
the veteran was suffering from "Schizophrenic reaction, 
chronic, undifferentiated type, onset of exacerbation during 
break in military service (discharged US Army Mar 64; 
enlisted AF Oct 66); LOD No, existed prior to current 
enlistment, no service aggravation."  The Board recommended 
that the veteran be separated from the service, and the 
veteran was discharged the next month.

The only other item of medical evidence of record at the time 
of the RO's September 1969 rating decision was a VA hospital 
summary, reflecting hospitalization at the Murfreesboro, 
Tennessee VA Hospital from April 29, 1969 to May 22, 1969.  
This summary indicated that the veteran had been admitted to 
that facility for the first time, and that he had been 
referred to that facility from the VA Hospital in Nashville, 
Tennessee.  The examiner noted that the veteran had been 
invalided out of the service while in the Air Force during 
the summer of 1967, at the David Grant Hospital at Travis Air 
Force Base with a neuropsychiatric diagnosis.  He had 
reportedly held numerous jobs since his release from the 
service, and had roamed around the country as a nomad, 
finally ending up in Nashville, Tennessee.  He reported a 
history of being depressed, rebellious, having guilt feelings 
and ideas of reference.  He was not motivated to do any work, 
and had been abusing alcohol for the previous year.  
Following a mental status examination, as well as nearly one 
month of treatment, the veteran was discharged with a 
diagnosis of "Immature personality, moderate, manifested by 
a failure to learn by experience, low frustration tolerance, 
nomadic tendencies, shallow and poorly controlled affect, 
gullability [sic] and susceptibility to influence, and lack 
of insight, and faulty judgment."

In September 1969, the RO issued a rating decision which 
denied the veteran's claim for a nervous condition.  In the 
accompanying cover letter, dated September 30, 1969, the 
veteran was informed that service connection had not been 
granted for his nervous condition because the records failed 
to show that it was incurred in or aggravated by his service.  
This letter also stated that if the veteran believed that 
this decision was not correct, he could initiate an appeal to 
the Board of Veterans' Appeals by filing a notice of 
disagreement at any time within one year from the date of the 
letter.  A review of the veteran's claims file does not 
reveal that any correspondence was received from the veteran 
within this one-year period, and thus the decision became 
final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Veterans Administration Regulations 1008 and 1009 (effective 
January 25, 1936 to December 31, 1957).

The Board finds that the correct facts, as they were known at 
the time, were before the RO and were considered in its 
decision.  The RO specifically cited to and discussed the 
veteran's service medical records from both periods of 
service, including the findings and conclusions reached by 
the Medical Board and the Physical Evaluation Board.  The RO 
then determined that the veteran's condition was not incurred 
in the line of duty and existed prior to the last period of 
enlistment, based upon the findings by numerous medical 
professionals that the schizophrenic reaction diagnosed in 
service was due to an acute exacerbation of a chronic process 
which had it onset during the veteran's 21/2 year break in 
military service from March 1964 to October 1966.  While the 
RO did not explicitly discuss the presumption of soundness at 
service entrance, as noted by the veteran's representative, 
it is clear from the RO's analysis that the rating board 
implicitly determined that any such presumption had been 
rebutted by clear and unmistakable evidence that the 
veteran's disorder preexisted service, since it explicitly 
found that the veteran's condition "existed prior to the 
last period of enlistment."  This conclusion was fully 
supportable by the numerous medical determinations by 
psychiatrists during service that the veteran's schizophrenic 
reaction did indeed have its onset during the veteran's break 
in service, at which time he was fired from several jobs and 
drank heavily.  

The Board has considered the veteran's contention, as 
advanced by his representative, that the medical 
determinations rendered in service that the veteran's nervous 
condition existed prior to service were not supported by 
factual medical data, but rather were "based on statement[s] 
given by the veteran during his emotional discourse."  The 
implication is that their determination that the veteran's 
disorder preexisted service was invalid.  However, the Board 
finds that while the two Boards did offer their opinions in a 
conclusory manner, they clearly based their conclusions on 
the extensive psychiatric examinations which were conducted 
just prior to and during the Board reports, including the 
extensive factual findings contained therein.  While the 
veteran was not competent to state what disorder, if any, he 
was suffering from during his break in service from March 
1964 to October 1966, he was clearly competent to report his 
symptoms and behaviors (such as holding numerous jobs, 
getting repeatedly fired, drinking heavily, and feeling like 
he needed "security").  Furthermore, the examiners were 
competent to determine whether these symptoms and behaviors, 
in their medical opinion, constituted the onset of the 
veteran's schizophrenic reaction.

The Board further finds that the RO's determination that the 
veteran's preexisting disorder was not aggravated during 
service was based on a review of all of the pertinent and 
correct facts.  The RO apparently gave great weight to the 
medical determinations by both the Medical Board of three 
psychiatrists and the Physical Evaluation Board that the 
veteran's schizophrenic reaction was not aggravated by 
service.  Indeed, the only medical opinions which addressed 
the issue of aggravation of the veteran's schizophrenic 
reaction were contained in these two documents.  As such, 
there was clearly a plausible basis in the record before the 
RO in September 1969 for it to conclude that the veteran's 
preexisting schizophrenic reaction was not aggravated during 
the veteran's second period of military service.  
Furthermore, to the extent that the veteran's schizophrenic 
reaction did worsen during his second period of service, the 
Board notes that the evidence described above, particularly 
the two Board reports, provides a plausible basis for the RO 
to have found that the veteran's disorder underwent a 
temporary worsening or "exacerbation" brought about by the 
routine stress of the military, and, as such, did not 
constitute an actual increase in the severity of the 
underlying disability.

In addition, the Board concludes that the correct legal 
standards were used in determining that the veteran's 
schizophrenic reaction was neither incurred in nor aggravated 
by service.  The pertinent criteria in effect at the time of 
the RO's September 1969 decision regarding service connection 
for a nervous condition were virtually identical to those 
that exist currently.  The RO applied 38 U.S.C. § 3.310 
(1969) (now codified at 38 U.S.C.A. § 1110 (West 1991), which 
stated, in relevant part, that compensation could be paid for 
disability resulting from personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval, or air service, 
during  a period of war, for a veteran who was discharged or 
released under conditions other than dishonorable from the 
period of service in which said injury or disease was 
incurred, or preexisting injury or disease was aggravated.  
The RO considered these provisions, then concluded that, 
based on the evidence that the veteran's schizophrenic 
reaction began during his break between his first and second 
periods of military service, and that the condition was not 
aggravated during the second period of service, the veteran 
had not contracted an injury or disease in the line of duty, 
and that service connection was not warranted.

The Board observes that it does not appear from the face of 
the September 1969 rating decision that the RO considered the 
VA hospital summary which described the veteran's course of 
treatment from April 1969 to May 1969.  However, the Board 
finds that this constitutes harmless error, since even if the 
RO had considered this document, it could not have provided a 
basis to grant service connection for a nervous condition.  
On the contrary, the only diagnosis rendered following this 
hospitalization was immature personality.  The Board notes 
that pursuant to the relevant provisions of 38 C.F.R. § 3.303 
(1969), the relevant section of which was worded identically 
to the present 38 C.F.R. § 3.303 (2000), "[c]ongenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation."  38 C.F.R. § 3.303(c) (1969).  Thus, evidence 
that the veteran was suffering from a personality disorder in 
April and May 1969 would tend to undermine the veteran's 
claim for service connection, not support it.

Therefore, the Board finds that the criteria for CUE existing 
in the prior final RO rating decision of September 24, 1969 
have not been met, and the veteran's appeal must be denied.


ORDER

There was no CUE in the September 24, 1969 rating decision 
which denied the veteran's claim for service connection for a 
nervous condition, and, accordingly, that decision will not 
be revised or reversed.  The appeal is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

